IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30458
                        Conference Calendar


ROBERT KALTENBACH,

                                         Plaintiff-Appellant,

versus

MICHAEL NEUSTROM; RAY BROUSSARD; FELIX ZAUNBRECHER;
LOUIS J. PERRET; PAULA BERNARD; DANIEL C. HUGHES, INC.;
PATRICK L. MICHOT; JOSEPH VALEX GUIDRY; ETTA GUIDRY
BROUSSARD; ANDRE WILLIAM BROUSSARD; PERCY JOSEPH BROUSSARD;
JOE FORESTIER; JOHN DOE, 1 through 10; JANE DOE, 1 through 10;
STATE OF LOUISIANA; PARISH OF LAFAYETTE; CONSOLIDATED
GOVERNMENT OF LAFAYETTE,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-2464
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Kaltenbach appeals from the order of the district

court denying him authorization to file his complaint, pursuant

to a 1992 sanction order requiring prior authorization.

Kaltenbach contends that the sanction order deprived him of his

right of access to the courts and his right to equal protection


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30458
                                -2-

of the law.   He also contends that his Fourth Amendment and due

process rights were violated when his home was searched and

property was seized pursuant to an allegedly invalid eviction

warrant.

     Kaltenbach did not appeal from the order imposing sanctions.

His current challenge to that order amounts to an untimely appeal

over which we lack jurisdiction.   See United States v. Carr,

979 F.2d 51, 55 (5th Cir. 1992).

     Kaltenbach does not contend that the district court erred by

determining that his substantive claims would have been barred by

Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476,

482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413,

415-16 (1923), had he been authorized to file his complaint.    He

has not shown that the district court should have allowed him to

file his complaint.

     APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.